—Appeal by the plaintiff from stated portions of an order of the Supreme Court, Nassau County (Roncallo, J.), dated February 28, 1992.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Roncallo at the Supreme Court in his memorandum decision dated February 3, 1992 (see, Danziger v Hearst Corp., 304 NY 244, 248; Scheinkman, Practice Commentary, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law § 235:1, at 121). Thompson, J. P., Pizzuto, Santucci and Goldstein, JJ., concur.